Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2021-04-27 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to Claim 7 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 2021-02-05.

Response to Arguments
Applicant's argument in response to rejections under 35 U.S.C. 102 has been fully considered but is not persuasive.  As established in the interview summary mailed on 2021-03-25, Applicant essentially argued that in the Examiner’s rejection, “the adaptation data" for training the entire network as recited in the second limitation of Claim 1 is not the same "adaptation data" for the normalization layers as recited in the first limitation of Claim 1, and thus the antecedent basis was not observed in the rejection.  Applicant argued that while Examiner indicated Li uses "labeled data" for training the entire network, Li does not use “labeled data” for training the normalization layers, as Li's stated motivation was the possible lack of sufficient labeled data in the target domain. Examiner responded that motivation aside (which aims to avoid needing “at least thousands of labeled images”), Li simply discloses using "all images in the target domain" for the normalization layer training, which Li does not explicitly state to be restricted to unlabeled images. Thus the data may be a mixture, or even arguendo, the labeled data in Li is from the target domain, with which Applicant disagrees and Li fails to specify…”  Examiner respectfully upholds this argument for the reasons stated above.  While this argument is already sufficient, Examiner also points out that, regarding “for (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”, Li does not state that the “domain” being adapted here, that contains the labeled data, is not the target domain.  Given Li’s goal of adapting a model that was trained on a source domain, to a target domain, it is unclear why one would proceed to fine-tune the weights with data that is not from the target domain.
Applicant states “Li only teaches adaption BN layers in a DNN to a new domain as all of the adaption is in the BN layers and not in any non-BN layers in the DNN”, and also “the entirety of the AdaBN of Li is adapting the BN layers in the DNN with the (semi-)supervised domain adaption discussed in Section 1 being another domain adaptation for the BN layers and not an adaption for the entirety if the DNN. Therefore, Li fails to teach or suggest adapting the whole of the DNN having the one or more adapted BN layers, using the target domain data.”  Examiner replies that Li states that:  “for (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”.  Fine-tuning is the process of taking a trained model with existing weights and using those same weights as an initialization with which to further train the model on an additional set of data.  Using labeled data to train a neural network involves back-propagation through the network to adjust the weight values.  Examiner 
Applicant's arguments in response to rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.    
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This applies to each of the three arguments below.
Applicant argues that “Yuh fails to teach or suggest batch normalization layers, adapting batch normalization layers, or training the whole (DNN) with adapted batch normalization layers using adaption data.”  However, Examiner’s rejection relies on a combination with Li, who does teach batch normalization layers, adapting batch normalization layers, and training the whole DNN with adapted batch normalization layers using adaption data.
Applicant argues that “Ioffe fails to teach or suggest batch normalization layers, adapting batch normalization layers, or training the whole (DNN) with adapted batch normalization layers using adaption data.”  However, Examiner’s rejection relies on a combination with Li, who does teach batch normalization layers, adapting batch normalization layers, and training the whole DNN with adapted batch normalization layers using adaption data.
Applicant argues that “Corvinelli fails to teach or suggest batch normalization layers, adapting batch normalization layers, or training the whole (DNN) with adapted batch 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et. al. (“Revisiting Batch Normalization For Practical Domain Adaptation”; hereinafter “Li”).
As per claim 1, Li teaches a computer-implemented (Li Introduction Paragraph 3 states that Li’s approach “requires minimal computational resources”) method (Li Sec 3.2 discloses an “algorithm”) for adapting (Li Sec 3.2 names the algorithm as “Adaptive”) a trained neural network (Li Sec 3.2 discloses “given the pre-trained DNN”) having one or more batch normalization layers (Li Sec 3.1, last line, discloses “adapt…by BN layer”), the method comprising: 
adapting only the one or more batch normalization layers using adaptation data;  (Li Sec 3.1, last line, discloses “adapt…by BN layer.”  Also, Li Sec 3.2, Algorithm 1, discloses “Compute BN Output”, and does not disclose changing anything in the non-BN layers.  Therefore, Li teaches adapting only the one or more batch normalization layers.  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”). 
and adapting the whole of the neural network having the one or more adapted batch normalization layers, using the adaptation data: (Li Sec 3.2, last paragraph, discloses adapting the whole of the neural network (“For (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”), where “labeled data” is the adaptation data.  “Supervised…adaptation…to fine-tune the weights” is adapting the whole of the neural network, as the “weights” here are not restricted to the batch normalization layer, and these weights are learned via supervised learning).

As per claim 5, Li teaches the method according to claim 1, wherein the adapting only the one or more batch normalization layers comprises freezing all parameters of the neural network other than parameters of each batch normalization layer so as to adapt only the parameters of the batch normalization layer using the adaptation data, wherein the parameters of the batch normalization layer are a mean, a variance, a scale parameter, and a shift parameter. (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”).  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”).   Li Sec 3.2, Algorithm 1, discloses adapting only the parameters of the batch normalization layer (“compute the mean and variance”) and does not disclose changing any parameters in the non-BN layers.  Therefore, during Algorithm 1, parameters in the non-BN layers can clearly be considered to be frozen, as they are not modified in any way during execution.  

As per claim 6, Li teaches the method according to claim 1, wherein the neural network is a convolutional neural network, a recurrent neural network, or a feed-forward neural network. (Li, Figure 1, Caption, discloses a convolutional neural network (“For each convolutional or fully connected layer, we use different bias/variance terms to perform batch normalization for the training domain and the test domain.”)).

As per claim 7, Li teaches the method according to claim 1, wherein the adapting only the one or more batch normalization layers and the adapting the whole of the neural network are done using the first adaptation data; and the method further comprising adapting only the one or more adapted batch normalization layers using second adaptation data of a second target domain; and adapting the whole of the adapted neural network having the one or more adapted batch normalization layers, using the second adaptation data. (Li Section 3.2, Algorithm 1, discloses adapting only the batch normalization layers (“Compute the mean and variance”….”Compute BN output”).  Li Sec 3.2, last paragraph, discloses adapting the whole of the neural network (“For (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”).  Li Sec 3.2 discloses repeating this process on a second target domain (“For K domain adaptation where K > 2, we standardize each sample by the statistics in its own domain”).  In this case, the base scenario of 1 source domain and 1 target domain is represented by K = 2.  K > 2 refers to a source domain and at least 2 target domains.  Therefore, repeating this process on a second target domain is anticipated by Li.

As per Claim 8, Li teaches the method according to claim 7, wherein the following adaptations are iterated until parameters of each batch normalization layer converges: the adapting only the one or more adapted batch normalization layers using the first adaptation data, the adapting the whole of the adapted neural network using the first adaptation data, the adapting only the one or more adapted batch normalization layers using the second adaptation data, and the adapting the whole of the adapted neural network using the second adaptation data.  (Li Sec 3.2 anticipates this claim for the same reasons as stated above for Claim 7.  “Adapting the whole of the neural network” is, in itself, an iterative process, after which all parameters in the neural network, including those of each batch normalization layer, will have converged already.  (*Examiner’s note:  Limitations in Claim 8 are interpreted in light of Fig. 7, [0166], and [0168], where parameters are iterated to convergence (“trained neural network can be obtained”) in steps 704 and 706, and consequently Step 707 must always be “Yes”). In addition to the above analysis, iteration to convergence is also disclosed by Li Sec 2.1, final paragraph (“Extensive experiments have shown that Batch Normalization significantly reduces the number of iteration to converge”)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yuh et. al. (US PGPub 2018/0365824 A1; hereinafter “Yuh”) and Ioffe et. al. (“Batch Normalization: Accelerating Deep Network Training by Reducing Internal Covariate Shift”, hereinafter Ioffe).
As per claim 2, Li as shown above teaches the method according to claim 1.  Li also teaches wherein each batch normalization layer has a mean, a variance, a scale parameter, and a shift parameter (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”)).
and the adapting only the one or more batch normalization layers comprises: recalculating, for each batch normalization layer, the mean and the variance using the adaptation data;   (Li Sec 3.2, Algorithm 1 discloses “Compute the mean and variance of the target domain”)
However, Li fails to explicitly teach and adjusting, for each batch normalization layer, the scale parameter and the shift parameter so that an output of the batch normalization layer with the recalculated mean and variance does not change.
Yuh teaches that that an output of the [batch normalization] layer [with the recalculated mean and variance] does not change. (Yuh Para [0073] discloses that when “training on the new dataset” (i.e. adapting), to initialize a neural network with all the same weights, which would result in producing the same output (“weights from a CNN that has already been trained on a prior dataset may be used as the initial weights for training on the new dataset.”).  Yuh’s teaching applies to all the layers of a neural network.  The batch normalization layer with recalculated mean and variance, as taught by Li, is just one of these layers.  Therefore, as per Yuh’s teaching, this layer would also be expected to produce the same output given the same prior data (“learned features from the prior dataset may be carried over to training on the new dataset”)).
Furthermore, Ioffe teaches adjusting, for each batch normalization layer, the scale parameter and the shift parameter.  (Ioffe Sec 3, Para 2, states “Note that simply normalizing each input of a layer may change what the layer can represent. To address this, we make sure that the transformation inserted in the network can represent the identity transform. To accomplish this, we introduce…a pair of parameters which scale and shift the normalized value”).
Li, Yuh, and Ioffe are analogous art because they are in the same field of endeavor of neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuh and Ioffe with Li’s method, to adjust the scale and shift parameters in order to compensate for the changes in mean and variance.  One would have been motivated to do so to gain better performance and results (Yuh Para [0073]: “has the advantage that learned features from the prior dataset may be carried over to training on the new dataset, thereby accelerating the training as well as making the overall results more accurate.”) and to “restore the representation power of the network” (Ioffe Sec 3, Para 3).

Claims 9, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Corvinelli et. al. (US PGPub 2017/0323200 A1; hereinafter “Corvinelli”).
As per Claim 9, Li teaches [a computer system, comprising: one or more processors; and a memory storing a program which, when executed on the processor, performs] an operation (Li Sec 3.2 discloses an “algorithm”) for adapting (Li Sec 3.2 names the algorithm as “Adaptive”) a trained neural network (Li Sec 3.2 discloses “given the pre-trained DNN”) having one or more batch normalization layers (Li Sec 3.1, last line, discloses “adapt…by BN layer”), the operation comprising:  *computer system is taught by Corvinelli below.
adapting only the one or more batch normalization layers using adaptation data;  (Li Sec 3.1, last line, discloses “adapt…by BN layer.”  Also, Li Sec 3.2, Algorithm 1, discloses “Compute BN Output”, and does not disclose changing anything in the non-BN layers.  Therefore, Li teaches adapting only the one or more batch normalization layers.  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”).
and adapting the whole of the neural network having the one or more adapted batch normalization layers, using the adaptation data. (Li Sec 3.2, last paragraph, discloses adapting the whole of the neural network (“For (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”), where “labeled data” is the adaptation data.  “Supervised…adaptation…to fine-tune the weights” is adapting the whole of the neural network, as the “weights” here are not restricted to the batch normalization layer, and these weights are learned via supervised learning).
However, Li does not explicitly teach a computer system, comprising: one or more processors; and a memory storing a program which, when executed on the processor, performs.
Corvinelli teaches a computer system, comprising: one or more processors; and a memory storing a program which, when executed on the processor, performs (Corvinelli Claim 8 discloses a “computer system…using a neural network, comprising: one or more processors, one or more computer-readable memories… and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories”)
Li and Corvinelli are analogous art because they are in the same field of neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Corvinelli with Li’s method, with a motivation to implement a neural network (Corvinelli Claim 8) that can utilize “computational resources” (Li Introduction Paragraph 3).

As per Claim 13, the combination of Li and Corvinelli teaches the computer system according to claim 9, wherein the adapting only the one or more batch normalization layers comprises freezing all parameters of the neural network other than parameters of each batch normalization layer so as to adapt only the parameters of the batch normalization layer using the adaptation data, wherein the parameters of the batch normalization layer are a mean, a variance, a scale parameter, and a shift parameter.  (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”).  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”).   Li Sec 3.2, Algorithm 1, discloses adapting only the parameters of the batch normalization layer (“compute the mean and variance”) and does not disclose changing any parameters in the non-BN layers.  Therefore, during Algorithm 1, parameters in the non-BN layers can clearly be considered to be frozen, as they are not modified in any way during execution.  

As per Claim 14, the combination of Li and Corvinelli teaches the computer system according to claim 9, wherein the neural network is a convolutional neural network, a recurrent neural network, or a feed-forward neural network.  (Li, Figure 1, Caption, discloses a convolutional neural network (“For each convolutional or fully connected layer, we use different bias/variance terms to perform batch normalization for the training domain and the test domain.”)).

As per Claim 15 Li teaches [a computer program product] for adapting (Li Sec 3.2 names the algorithm as “Adaptive”) a trained neural network (Li Sec 3.2 discloses “given the pre-trained DNN”) having one or more batch normalization layers (Li Sec 3.1, last line, discloses “adapt…by BN layer”), [the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions ] a method (Li Sec 3.2 discloses an “algorithm”) comprising: *computer program product is taught by Corvinelli below.
adapting only the one or more batch normalization layers using adaptation data; (Li Sec 3.1, last line, discloses “adapt…by BN layer.”  Also, Li Sec 3.2, Algorithm 1, discloses “Compute BN Output”, and does not disclose changing anything in the non-BN layers.  Therefore, Li teaches adapting only the one or more batch normalization layers.  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”).
and adapting the whole of the neural network having the one or more adapted batch normalization layers, using the adaptation data. (Li Sec 3.2, last paragraph, discloses adapting the whole of the neural network (“For (semi-)supervised domain adaptation, we may use the labeled data to fine-tune the weights as well”), where “labeled data” is the adaptation data.  “Supervised…adaptation…to fine-tune the weights” is adapting the whole of the neural network, as the “weights” here are not restricted to the batch normalization layer, and these weights are learned via supervised learning).
However, Li does not explicitly teach a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.
Corvinelli teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Corvinelli Claim 15 discloses a “computer program product…using an artificial neural network, comprising: one or more computer-readable storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor”).
Li and Corvinelli are analogous art because they are in the same field of neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Corvinelli with Li’s method, with a motivation to implement a neural network (Corvinelli Claim 15) that can utilize “computational resources” (Li Introduction Paragraph 3).

As per Claim 19, the combination of Li and Corvinelli teaches the computer program product according to claim 15, wherein the adapting only the one or more batch normalization layers comprises freezing all parameters of the neural network other than parameters of each batch normalization layer so as to adapt only the parameters of the batch normalization layer using the adaptation data, wherein the parameters of the batch normalization layer are a mean, a variance, a scale parameter, and a shift parameter. (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”).  Li, Sec 3.2, Algorithm 1, discloses using adaptation data (“for…image m in target domain”).   Li Sec 3.2, Algorithm 1, discloses adapting only the parameters of the batch normalization layer (“compute the mean and variance”) and does not disclose changing any parameters in the non-BN layers.  Therefore, during Algorithm 1, parameters in the non-BN layers can clearly be considered to be frozen, as they are not modified in any way during execution.  

As per Claim 20, the combination of Li and Corvinelli teaches the computer program product according to claim 15, wherein the neural network is a convolutional neural network, a recurrent neural network, or a feed-forward neural network. (Li, Figure 1, Caption, discloses a convolutional neural network (“For each convolutional or fully connected layer, we use different bias/variance terms to perform batch normalization for the training domain and the test domain.”)).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Corvinelli, further in view of Yuh and Ioffe.
As per claim 10, the combination of Li and Corvinelli as shown above teaches the computer system according to claim 9.  The combination of Li and Corvinelli also teaches wherein each batch normalization layer has a mean, a variance, a scale parameter, and a shift parameter (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”)).
and the adapting only the one or more batch normalization layers comprises: recalculating, for each batch normalization layer, the mean and the variance using the (Li Sec 3.2, Algorithm 1 discloses “Compute the mean and variance of the target domain”)
However, the combination of Li and Corvinelli fails to explicitly teach and adjusting, for each batch normalization layer, the scale parameter and the shift parameter so that an output of the batch normalization layer with the recalculated mean and variance does not change.
Yuh teaches that that an output of the [batch normalization] layer [with the recalculated mean and variance] does not change. (Yuh Para [0073] discloses that when “training on the new dataset” (i.e. adapting), to initialize a neural network with all the same weights, which would result in producing the same output (“weights from a CNN that has already been trained on a prior dataset may be used as the initial weights for training on the new dataset.”).  Yuh’s teaching applies to all the layers of a neural network.  The batch normalization layer with recalculated mean and variance, as taught by Li, is just one of these layers.  Therefore, as per Yuh’s teaching, this layer would also be expected to produce the same output given the same prior data (“learned features from the prior dataset may be carried over to training on the new dataset”)).
Furthermore, Ioffe teaches adjusting, for each batch normalization layer, the scale parameter and the shift parameter.  (Ioffe Sec 3, Para 2, states “Note that simply normalizing each input of a layer may change what the layer can represent. To address this, we make sure that the transformation inserted in the network can represent the identity transform. To accomplish this, we introduce…a pair of parameters which scale and shift the normalized value”).


As per claim 16, the combination of Li and Corvinelli as shown above teaches the computer program product according to claim 15.  The combination of Li and Corvinelli also teaches wherein each batch normalization layer has a mean, a variance, a scale parameter, and a shift parameter (Li Sec 3.2, Algorithm 1, discloses that the batch normalization layer has parameters for mean, variance, scale, and shift.  Scale and shift parameters are represented by gamma and beta in Algorithm 1 (the instant specification confirms this in [0057]: “where gamma denotes a scale parameter and beta denotes a shift parameter”)).
and the adapting only the one or more batch normalization layers comprises: recalculating, for each batch normalization layer, the mean and the variance using the adaptation data;   (Li Sec 3.2, Algorithm 1 discloses “Compute the mean and variance of the target domain”)
However, the combination of Li and Corvinelli fails to explicitly teach and adjusting, for each batch normalization layer, the scale parameter and the shift parameter so that an output of the batch normalization layer with the recalculated mean and variance does not change.
Yuh teaches that that an output of the [batch normalization] layer [with the recalculated mean and variance] does not change. (Yuh Para [0073] discloses that when “training on the new dataset” (i.e. adapting), to initialize a neural network with all the same weights, which would result in producing the same output (“weights from a CNN that has already been trained on a prior dataset may be used as the initial weights for training on the new dataset.”).  Yuh’s teaching applies to all the layers of a neural network.  The batch normalization layer with recalculated mean and variance, as taught by Li, is just one of these layers.  Therefore, as per Yuh’s teaching, this layer would also be expected to produce the same output given the same prior data (“learned features from the prior dataset may be carried over to training on the new dataset”)).
Furthermore, Ioffe teaches adjusting, for each batch normalization layer, the scale parameter and the shift parameter.  (Ioffe Sec 3, Para 2, states “Note that simply normalizing each input of a layer may change what the layer can represent. To address this, we make sure that the transformation inserted in the network can represent the identity transform. To accomplish this, we introduce…a pair of parameters which scale and shift the normalized value”).
Li, Corvinelli, Yuh, and Ioffe are analogous art because they are in the same field of endeavor of neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuh .
Allowable Subject Matter
Claims 3, 4, 11, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        /BABOUCARR FAAL/Primary Examiner, Art Unit 2184